Case 2:20-cv-00337-DMG-MAA Document 11 Filed 01/24/20 Page1iof3 Page ID#:41

 

POS-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address): FOR COURT USE ONLY
Joseph R. Manning. Jr SBN #293381 Michael } Manning SBN 286879
}— MANNING LAW APC

20062 SW Birch St #200
Newport Beach, CA 92660

TELEPHONE NO." 949.900.8755 FAX NO. (Optiona}: 866.843.8308
E-MAIL ADDRESS (Optional):

ATTORNEY FOR (Namey Plaintiff Anthony Bouyer, an individual

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles

STREET ADDRESS: 350 W Ist Street
MAILING ADDRESS. 4.

CITY AND ZIPCODE: Los Angeles CA 90012
SRANCHNAME. Western Division

PLAINTIFF/PETITIONER: Anthony Bouyer, an individual CASE NUMBER:
2:20 cv 00337

 

 

DEF ENDANT/RESPONDENT: Fahmy Mushmel and Salam Mushmel as individuals and as Trustees

 

Ref, No. of Fila No.:

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of:

a L¥Jd summons
complaint
Altemative Dispute Resolution (ADR) package
Civil Case Cover Sheet (served in complex cases only)
cross-complaint . . ; . . .

. _ Certification and Notice of Interested Parties, Notice to Parties of Court Directed ADR Program

other (specify documents). Notice of Assignment, Initial Standing Order. Notice to Parties ADA Disability Access Litigation

; Application for Stay and Early Mediation Proposed Order
. Party served (specify name of party as shown on documents served):

~"® oo &
HUNSOAA

“
uu

Many Mushmel and Salam Mushmel as individuals and as Trustees under the Fahmy Mushmel and Salam Mushmel Living Trust Dated
ay 28. 1

b. [72] Person (other than the party in item 3a) served on behaif of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made} (specify name and relationship to the party named in item 3a):

4. Address where the party was served:
15445 Ventura Blvd #31. Sherman Oaks, CA 91403

5. 1 served the party (check proper box}
a. [} by personal service. | Personally delivered the documents listed in item 2 to the party or person authorized to
Feceive service of process for the party (1) on (date): (2) at (time):
b. by substituted sarvice. On (date): 1/21/2020 at (time): 12:57 pm Left the documents listed in item 2 with or

in the presence of (name and title or relationship to person indicated in item 3}:
Sylvia Hourany- Receptionist at Mushme! Properties authorized to accept

(1) (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) [] (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) | {physical address unknown) a Person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies werelieft (Code Civ. Pro. -. § 415.20}. | mailed the decuments on
(date): | ~77 “A)} from (city): | j i Lphe HA (pi or a@ declaration of mailing is atlached.

(5) | attach a declaration of diligerjcé Stating actions taken first to attempt personal service.

Page 1072

rare foc Mandekery Use PROOF OF SERVICE OF SUMMONS Gode of Civ Procadure, § 417.10
POS-010 (Rev. January 1, 2007]
Case 2:20-cv-00337-DMG-MAA Document 11 Filed 01/24/20 Page 2 of3 Page ID #:42

 

PLAINTIFF/PETITIONER: Anthony Bouyer, an individual CASE NUMBER:
2:20 cv 00337

DEF ENDANT/RESPONDENT: jahmy Mushmel and Salarn Mushmel as individuals and as Trustees

 

 

 

 

5. oc. CJ by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

{1} on (date): (2) from (city):

(3) [7] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid retum envelope addressed
tome. (Atfach completed Notice and Acknowledgement of Receipt.) {Code Civ. Proc., § 415.30.)
(4) [7] to an address outside Catifornia with retum receipt requested. (Code Civ. Proc., § 415.40.}

d. [(_] _ by other means (specify means of service and euthorizing code section):

([] Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:

a. [~_] as an individual defendant,

b. CJ as the person sued under the fictitious name of (specify):

c. C_] as occupant.

da. [7 fyy- Fahmy Mushmel and Salam Mushmel as individuals and as Trustees under the Fahmy Mushmel
On behalf of (specify): a Salam Mushmel Living Tract Dated Mav 2 a908

under the following Code of Civil Procedure section:

[2] 416.10 (corporation) C°} 415.95 (business organization, form unknown)
[J 416.20 (defunct corporation) (7 416.60 (minor)
C) 416.30 (joint stock company/association) [TT] 416.70 (ward or conservatee)
([] 418.40 (association or partnership} [7] 416.90 (authorized person}
C™ 416.50 (public entity) [J 415.46 (occupant)
other:

7. Person who served papers
a. Name: Adriana M Achucarro
Address: 2390 E Orangewood Ave #530. Anaheim, CA 92806
Telephone number: 949-305-9108
The fee for service was: $
iam:

(1) [5] not a registered California process server,
(2) [__f exempt from registration under Business and Professions Code section 22350(b).
(3} a registered California process server:

(i) [7] owner [£7] employee independent contractor.

(ii) Registration No.: 2898

{iif} County: Orange

® ang

8. i declare under penaity of perjury under the laws of the State of California that the foregoing is true and correct.

or
9. [7 lam a California sheriff or marshal and | certify that the foregoing is frue ind correct.

> / iw We

Adriana M Achucarroe i
;

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) [7 ae

Date: 1/24/2020

 

 

 

Page 2of2

POS-O10 [ev. Jenuary 1, 2007 PROOF OF SERVICE OF SUMMONS
 

Case 2:20-cv-00337-DMG-MAA Document 11 Filed 01/24/20 Page 3 o0f3 Page ID #:43

UNITED STATES DISTRICT COURT CENTRAL DISTRCIT OF CALIFORNIA
WESTERN DIVISION

Anthony Bouyer, an individual et al

PLAINTIFF (S} CASE NUMBER
vs 2:20 CV 00342
ADH Belpo LLC a Nevada limited liability company DECLARATION OF DUE DILIGENCE
DEFENDANT (S)

 

I served Summons, Complaint, Civil Case Cover Sheet, Notice to Parties of Court Directed ADR Program, Notice of
Assignment, Certification and Notice to Interested Parties, Initial Standing Order, Notice to Parties ADA
Disability Accass Litigation Application for Stay and Early Mediation Proposed Order

SUBSTITUTE SERVICE PERSUANT TO C.C.P. 415.20 (a) (bh) Fahmy Mushne) and Salam Mushmel as individuals and as
Prustees under the Fahmy Mushmel and Salan Mushme] Living Trust Dated May 28, 1998

By leaving with a person at least 18 yeare ef age: Sylvia Hourany- Receptionist at Mushmel Properties authorized to
accept

Date: 1/21/2020 Time: 12:57 PM
Address and City where documents were served: 15445 Ventura Blvd #31, Sherman Oaks, CA 91403 (business

Addrese where service was also attempted: 16890 Encino Hillis Dr Encino CA 91436 ( residence)

On 1/22/2020 mailed a copy from Anaheim CA to the above address by first class mail postage fully Prepaid. The
aubstitute service was made only after making the following attempts to serve the deafandant is) personally.

 

CERTIFICATE OF REASONABLE DILIGENCE

 

ON THE FOLLOWING DATE AND TIMES, I FIRST ATTEMPTED TO MAKE A PERSONAL SERVICE BUT WAS UNABLE FOR THE REASONS
AS SHOWS:

1/15/2020 9:45 AM Address is a residence. Cameras, light outside, No cars No answer

1/17/2020 2:45 PM No answer at residence

1/21/2020 12:57 PM Documents left with Sylvia Hourany- Receptionist at Mushmel Properties authorized to accept

At business addrass

1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and

correct

, f
Executed on 1/24/2020 at ANAHEIM, CA Jy J
Uline |
7 .

 

1
SIGNATURES

aoe

 

Adriana M Achucarro/ R.T.0.T. Ine,

PSC# 2898/ ORANGE COUNTY

2390 E ORANGEWOOD AVE #530. ANAHEIM, CA 92806
(949) 305-9108

 

 
